Name: Commission Implementing Regulation (EU) 2017/95 of 19 January 2017 fixing the allocation coefficient to be applied to the quantities on which applications for import licences and applications for import rights lodged from 1 to 7 January 2017 are based under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  agricultural policy;  international trade;  animal product;  trade;  tariff policy;  cooperation policy;  America
 Date Published: nan

 20.1.2017 EN Official Journal of the European Union L 16/24 COMMISSION IMPLEMENTING REGULATION (EU) 2017/95 of 19 January 2017 fixing the allocation coefficient to be applied to the quantities on which applications for import licences and applications for import rights lodged from 1 to 7 January 2017 are based under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 616/2007 (2) opened annual tariff quotas for imports of poultrymeat products originating in Brazil, Thailand and other third countries. (2) The quantities on which applications for import licences lodged from 1 to 7 January 2017 for the subperiod from 1 April to 30 June 2017 are based relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) The quantities on which applications for import rights lodged from 1 to 7 January 2017 for the subperiod from 1 April to 30 June 2017 are based relate, for some quotas, to quantities exceeding those available. The extent to which import rights may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 6(3) in conjunction with Article 7(2) of Commission Regulation (EC) No 1301/2006. (4) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities on which applications for import licences lodged pursuant to Regulation (EC) No 616/2007 for the subperiod from 1 April to 30 June 2017 are based shall be multiplied by the allocation coefficient set out in Part A of the Annex hereto. 2. The quantities on which applications for import rights lodged pursuant to Regulation (EC) No 616/2007 for the subperiod from 1 April to 30 June 2017 are based shall be multiplied by the allocation coefficient set out in Part B of the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries (OJ L 142, 5.6.2007, p. 3). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX PART A Group No Order No Allocation coefficient  applications lodged for the sub-period from 1 April to 30 June 2017 (%) 1 09.4211 0,273598 2 09.4212 39,659846 4A 09.4214 29,761716 09.4251 0,475143 09.4252  6A 09.4216 0,281611 09.4260 0,313976 7 09.4217  8 09.4218  PART B Group No Order No Allocation coefficient  applications lodged for the sub-period from 1 April to 30 June 2017 (%) 5A 09.4215 0,506436 09.4254 0,571640 09.4255  09.4256 